Title: To James Madison from James Monroe, 7 June 1813
From: Monroe, James
To: Madison, James


Department of State, June 7. 1813.
The Secretary of State, to whom was referred the Resolution of the Senate of the 3rd. Instant, requesting the President to cause to be laid before the Senate the Correspondence which may have passed between the United States and the King of Sweden respecting the Interchange of Public Ministers, has the Honor to report to the President, that no direct correspondence has taken place on the subject.
In reference to the object of the Resolution, the Secretary of State submits several extracts of letters from Mr. Speyer, Consul of the United States at Stockholm, and a letter from Mr. Beasley, Commissary of Prisoners at London, by which the wishes and intentions of the Swedish Government in relation to the Interchange of Ministers have been made known to this Department. Respectfully submitted.
Jas. Monroe
